Citation Nr: 1635009	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  10-02 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for a degenerative joint disease (DJD) of the lumbar spine (low back disability).
 
2. Entitlement to an evaluation in excess of 10 percent for status-post meniscectomies left knee, with DJD (left knee disability).
 
3. Entitlement to an evaluation in excess of 10 percent for status-post meniscectomies right knee, with DJD (right knee disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from February 1976 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied increased evaluations for the Veteran's lumbar spine and bilateral knee disabilities.  The Veteran timely appealed the above issues.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in June 2013.  A hearing transcript is exclusively associated with the Virtual VA electronic folder.  

In April 2014, the Board remanded the claims for additional development.  

In April 2015, the Board denied the increased ratings for low back and bilateral knee disabilities.  It granted entitlement to a separate 10 percent rating for left knee instability from March 31, 2010 through July 11, 2013.  

The Veteran appealed the portion of the April 2015 Board decision denying increased ratings for the low back and bilateral knee disabilities to the United States Court of Appeals for Veterans Claims (Court).  Before the Court issued a decision, the parties filed a joint motion for partial remand for these issues.  The Court granted the joint motion in April 2016, and these issues have returned to the Board for action consistent with the joint motion instructions.   

During the pendency of this appeal, the Veteran separately appealed the issue of entitlement to a total disability rating based upon individual unemployability (TDIU).  The matter continues to be developed at the RO.  In light of this, the Board finds that adjudication at the appellate level would be inappropriate and premature. See 38 U.S.C.A. § 7104 (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The April 2016 joint motion determined that the June 2014 VA examination was inadequate.  It cited the VA examiner's extraneous comments regarding the etiology of the service-connected disabilities.  To comply with the April 2016 joint motion, additional VA examinations are needed before the claims can be adjudicated on the merits.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify all recent medical treatment for his low back and left and right knee disabilities.  Take appropriate action based upon his response.  

2.  Then, schedule a VA orthopedic examination with a suitably qualified clinician, other than the June 2014 VA examiner, to evaluate the service-connected lumbar spine and bilateral knee disabilities.  The electronic claims folder and a copy of this remand must be made available and reviewed in detail by the examiner.  The examiner is instructed to wholly disregard the June 2014 VA examiner's comments regarding the etiology of the Veteran's service-connected disabilities.  

The examiner must conduct a complete clinical interview and physical examination for the lumbar spine and bilateral knees with any indicated testing.  

The physical examination must be conducted in accordance with the Disability Benefits Questionnaire (DBQ) worksheets for the lumbar spine and knee joints.  The examiner must ensure that the range-of-motion studies for the joints in question include findings for pain in both active and passive motion and weight-bearing and non-weight bearing movement.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

3.  After completing all development above, re-adjudicate the claims.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




